Citation Nr: 0607530	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-02 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
Crohn's disease with sclerosing cholangitis and status post 
cholecystectomy, prior to January 31, 2001.

2.  Entitlement to an evaluation in excess of 60 percent for 
Crohn's disease with sclerosing cholangitis and status post 
cholecystectomy, from March 1, 2001.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from July 1980 until January 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana which confirmed and continued a 30 
percent rating for the disability at issue.  In a January 
2002 RO determination by a Decision Review Officer, a total 
temporary rating was awarded pursuant to 38 C.F.R. § 4.30 on 
the basis of surgery necessitating convalescence, effective 
from January 31, 2001.  A 60 percent evaluation was assigned 
from March 1, 2001.  

The veteran's claim for an increased rating was received on 
March 12, 2001.  As such, the rating period for consideration 
on appeal begins from March 12, 2000, one year prior to 
receipt of the increased rating claim.  38 C.F.R. 
§ 3.3400(o)(2) (2005).

This matter was previously before the Board in September 
2003.  At that time, the issue of entitlement to an 
evaluation in excess of "40" percent for Crohn's disease 
with sclerosing cholangitis and status post cholecystectomy, 
prior to January 31, 2001, was listed as on appeal.  A 
subsequent December 2005 supplemental statement of the case 
noted that issue as well.  However, a review of the claims 
file reveals that the reference to a "40" percent rating as 
in effect prior to January 31, 2001 represented a 
typographical error, as the record clearly reflects that a 
"30" percent rating had been confirmed and continued prior 
to January 31, 2001.  As such, the issues for appellate 
consideration are as indicated on the title page of this 
decision.

Additionally, the Board notes that, in communications dated 
in October 2001 and March 2003, the veteran references his 
respiratory problems, including asthma.  The Board notes that 
service connection is presently in effect for emphysema with 
a history of asthma and the veteran is assigned a 10 percent 
rating effective January 1992.  The Board thereby finds that 
the October 2001 and March 2003 asthma references may be 
construed as a claim of entitlement to an increased rating 
for his respiratory disability.  Indeed, in his substantive 
appeal, the veteran questioned why his asthma claim had not 
been addressed.  As this issue has not been adjudicated by 
the RO to date, the Board therefore refers it back for 
appropriate action.


FINDINGS OF FACT

1.  The record does not establish by competent clinical 
evidence that, for the period prior to January 31, 2001, 
manifestations of the service-connected Chrohn's disease with 
sclerosing cholangitis and status post cholecystectomy, were 
more than moderately severe.

2.  The objective evidence of record reveals that, from March 
1, 2001, the Crohn's disease with sclerosing cholangitis and 
status post cholecystectomy is manifested by episodic 
abdominal pain with associated nausea and vomiting, without 
evidence of malnutrition, anemia, general debility or liver 
complications. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent, prior to January 31, 2001, for Crohn's disease 
with sclerosing cholangitis and status post cholecystectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7323 
(2001).

2.  The criteria for entitlement to an evaluation in excess 
of 60 percent, from March 1, 2001, for Crohn's disease with 
sclerosing cholangitis and status post cholecystectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7323 
(as in effect prior to, and from July 2, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a February 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the December 2005 
Supplemental Statement of the Case included the provisions of 
38 C.F.R. § 3.159(b) which included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claims.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  In this regard, it is noted that 
VA contacted the Medical Records Custodian at Parkview 
Hospital in June 2003 requesting treatment records of the 
veteran from 2001 onward.  Later in June 2003, that facility 
indicated that they were unable to comply with the request, 
as the authorization period had elapsed.  It was stated that 
a new request must be submitted.  VA then contacted the 
veteran via an August 2005 letter.  That communication 
instructed the veteran to sign and return an enclosed VA Form 
21-4142 authorizing the release of his private medical 
documents to VA.  He was also informed that he could obtain 
the private records himself.  The veteran did not return his 
VA Form 21-4142 and did not otherwise respond to the August 
2005 letter.  In this regard, the Board points out that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that 
the VA fully satisfied its duty to assist the veteran in 
obtaining any outstanding private documents in the present 
case.  

Further regarding the duty to assist, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  

Analysis

At the outset, it is noted that the Board has reviewed all of 
the evidence in the veteran's claims file, with an emphasis 
on the medical evidence for the rating periods on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.  

Disabilities of the digestive system are evaluated pursuant 
to 38 C.F.R. § 4.114.  It is noted that changes to 38 C.F.R. 
§ 4.114 were made effective July 2, 2001, during the pendency 
of the veteran's appeal.  However, Diagnostic Code 7323, at 
issue here, was unaltered.  Moreover, the substantive changes 
to 38 C.F.R. § 4.114 involved the diagnostic criteria for 
cirrhosis of the liver and hepatitis, neither of which has 
any practical impact on the current appeal.  In any event, 
the Board will, as appropriate, consider the old and new 
version of the criteria in evaluating the claim.  

Throughout the rating period on appeal, the Crohn's disease 
with sclerosing cholangitis and status post cholecystectomy 
is rated pursuant to Diagnostic Code 7323 for ulcerative 
colitis.  Under that Diagnostic Code, both prior to and from 
July 2, 2001, a 30 percent rating is assigned for moderately 
severe ulcerative colitis with frequent exacerbations.  A 60 
percent rating is warranted where the evidence demonstrates 
severe ulcerative colitis, with numerous attacks a year and 
with malnutrition, the health only fair during remissions.  
In order to achieve a 100 percent rating, the evidence must 
show pronounced ulcerative colitis resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  See 38 C.F.R. § 4.114.  

Prior to January 31, 2001

As indicated above, the rating period on appeal begins from 
March 12, 2000, one year prior to receipt of the increased 
rating claim on March 12, 2001.  The claims folder includes 
limited clinical evidence dated during the period from March 
12, 2000 to January 31, 2001.  However, in accordance with 38 
C.F.R. §§ 4.1, 4.2 (2005) and Schafrath v. Derwinski, 1 
Vet.App. 589 (1991), the history of the disability is for 
consideration in rating a disability.  As such, the Board 
will consider the results of a March 1995 VA examination, the 
most recent VA examination of record prior to the rating 
period on appeal prior to January 31, 2001.

On VA examination in March 1995, the veteran complained of 
diarrhea for the past three months, and indicated he had had 
left, upper quadrant pain for seven months which lasted one 
to two minutes at a time.  He was on medication.  Physical 
examination revealed he was 75 inches tall and weighed 234 
pounds.  His abdomen was soft, flat, and nontender with no 
organomegaly, flank dullness or abnormal pulsation.  It was 
noted his maximum weight in the past year had been 240 
pounds, and that he was not anemic.  It was indicated that he 
had had no vomiting for the past two years and no 
hematemesis.  He stated that his last episode of melena was 
two months earlier.  The veteran reported that his pain was 
in the left upper quadrant, occurred about once a month, and 
lasted for one to two minutes at a time.  The examiner's 
impression was past history of colitis, apparently well 
controlled with current medication.

On VA outpatient consultation in September 2000, the veteran 
denied any problems.  He reported there had been no flare-ups 
of Chrohn's disease.  He indicated that six months earlier, 
he had had an episode where he was treated with medication.  
He noted that, since then, he had been off medication.  
Physical examination was unremarkable, and the assessment was 
stable Chrohn's disease.

On admission to private hospitalization on January 31, 2001, 
the veteran indicated he had been doing well with his Crohn's 
disease, having bowel movements daily, with no blood and no 
melena.  He reported that two days prior to admission, he had 
had an onset of epigastric pain and nausea with episodes of 
vomiting and pain radiating to his back.  He characterized 
this as different from his usual Chrohn's disease pain.  It 
was noted that he had not been on medication since December.  
In December he had had a similar episode of pain and was 
treated with prednisone and Bentyl when seen in the emergency 
care center.  

The Board finds that the above clinical findings establish 
that, prior to January 31, 2001, the veteran's Chrohn's 
disease had been essentially well controlled with medication.  
There was no indication of significant weight loss, or 
anemia.  In September 2000, he denied any problems, noted he 
had not had a flare-up since six months earlier, and 
indicated he was not on medication.  Indeed, the veteran 
reported on January 31, 2001 private hospitalization 
admission that he had been doing well with his Chrohn's 
disease until two days prior to admission.  The Board finds 
that these findings are most consistent with no more than 
moderately severe disability.  There has been no 
demonstration by competent clinical evidence of 
malnourishment, numerous attacks per year, or only fair 
health during remissions so as to constitute severe 
disability, as warranted for the next higher evaluation.  
Hence, the Board finds that the preponderance of the evidence 
is against a rating in excess of 30 percent for the 
disability at issue prior to January 31, 2001.  

From March 1, 2001

The Board has reviewed the evidence of record and finds that 
the veteran's symptomatology for the period from March 1, 
2001 is appropriately reflected by the currently assigned 60 
percent evaluation and that a higher rating is not warranted.  
In so finding, the Board notes that there is no showing of 
malnutrition associated with the veteran's service-connected 
Crohn's disease with sclerosing cholangitis and status post 
cholecystectomy.  To the contrary, a May 2002 treatment 
report from Parkview Hospital indicates that the veteran was 
well-hydrated, normally developed and adequately nourished.  
Moreover, in a July 2002 record from the same facility, the 
veteran denied any weight loss.  Furthermore, while a March 
2001 VA record indicates that the veteran was being 
instructed as to low fiber, low cholesterol diet, with an 
avoidance of high-sodium foods, such report did not indicate 
that the veteran was clinically malnourished.  Additionally, 
VA examination in June 2003 indicated that the veteran was 
well-nourished.  Subsequent VA examination in April 2005 
noted that the veteran's weight was stable. 

The evidence of record also fails to indicate anemia or 
complications such as liver abscess.  With respect to anemia, 
private clinical records dated from 2001 to 2002 reveal a 
hemoglobin count of no less than 13.4, shown in a July 2002 
record from Parkview Hospital.  A subsequent February 2003 
laboratory study indicated a hemoglobin count within normal 
range, at 15.4.  Finally, VA examination in April 2005 
indicated that there was no evidence of anemia.    

Regarding liver complications, a March 2001 VA outpatient 
treatment report notes that liver function studies were 
normal.  A January 2002 VA clinical record again shows normal 
liver findings.  Additionally, VA examination reports dated 
in June 2003 and April 2005 explicitly state that there was 
no progression of liver disease and no evidence of liver 
abscess.  The Board acknowledges a May 2002 private treatment 
record indicating mild dilation of the liver, but no other 
findings were identified.  Overall, then, the evidence fails 
to reveal liver symptomatology such as to warrant assignment 
of the next-higher 100 percent rating under Diagnostic Code 
7323.  

The evidence of record also fails to establish general 
debility associated with the veteran's service-connected 
Crohn's disease with sclerosing cholangitis and status post 
cholecystectomy.  In fact, the April 2005 VA examination 
indicates that there was no significant debilitation.  

The Board does acknowledge the veteran's gastrointestinal 
symptomatology.  For example, VA and private clinical records 
dated from 2001 to 2003 reveal recurrent complaints of 
epigastric abdominal pain, at times located in the right 
upper quadrant and at times located in the right lower 
quadrant.  Such episodes of pain were frequently accompanied 
by nausea and vomiting.  The veteran did not typically 
experience diarrhea or increased frequency of bowel movements 
in association with such episodes of abdominal pain.  Indeed, 
he denied any symptoms of diarrhea in May 2002 and July 2002 
treatment records from Parkview Hospital.  Moreover, while 
the record reflects treatment on numerous occasions for the 
veteran's service-connected Crohn's disease with sclerosing 
cholangitis and status post cholecystectomy, the disability 
has not been continuously symptomatic.  The veteran denied 
any symptoms in a March 2001 VA record, though it was 
indicated that he was taking medications at that time.  
Moreover, a January 2002 VA record described the veteran's 
Crohn's disease as "stable." Additionally, a June 2003 VA 
examination report noted that the veteran had done well, from 
a gastrointestinal standpoint, since a prior surgery in 
February 2003 to remove stones from his bile duct.  
Subsequent VA examination in April 2005 again notes that the 
veteran had done well since February 2003, with no 
exacerbations, abdominal pain, nausea or vomiting.  He did 
report occasional diarrhea at that time. 

While acknowledging the veteran's episodes of abdominal pain, 
nausea and vomiting, such symptoms have been accounted for in 
the presently assigned 60 percent evaluation for his service-
connected Crohn's disease under Diagnostic Code 7323.  
Indeed, the veteran's overall disability picture, as 
described above, is not consistent with the criteria 
necessary to achieve the next-higher 100 percent evaluation.  
As such, an increased rating under Diagnostic Code 7323 is 
not for application.  

The Board has also considered whether any alternate Code 
sections, as in effect prior to or as of July 2, 2001, afford 
a higher rating in the present case.  In this vein, it is 
noted that Diagnostic Codes 7306, 7312, 7330, 7331, 7332, 
7333, 7339, 7343, 7345, 7347, 7351 and 7354 (found at 7345 
prior to July 2, 2001) are for consideration.  However, as 
7306 concerns duodenal ulcer, which has not been demonstrated 
by the competent evidence, this Code section is not for 
application here.  Similarly, Diagnostic Codes 7312, 7345, 
and 7351 all pertain to diseases of the liver and are also 
not for application.  As discussed above, liver function 
studies were repeatedly normal.  Furthermore, as there is no 
showing of intestinal fistulas, peritonitis, impairment of 
rectum or sphincter control, stricture of the anus or rectum, 
Diagnostic Codes 7330, 7331, 7332, and 7333 are inapplicable.  
Likewise, as the evidence of record does not demonstrate a 
ventral hernia or malignant neoplasms of the digestive 
system, Diagnostic Codes 7339 and 7343 are not for 
application.  As there is no finding of pancreatitis, 
Diagnostic Code 7347 does not apply.  Finally, as there is no 
evidence of hepatitis, Diagnostic Code 7354 is not relevant.  
No other Code sections apply.

In conclusion, the evidence of record reflects a disability 
picture commensurate with a 30 percent evaluation prior to 
January 31, 2001, and a 60 percent evaluation from March 1, 
2001, for the veteran's Crohn's disease with sclerosing 
cholangitis and status post cholecystectomy, and there is no 
basis for a higher rating.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

A rating in excess of 30 percent for Crohn's disease with 
sclerosing cholangitis and status post cholecystectomy, prior 
to January 31, 2001, is denied.

A rating in excess of 60 percent for Crohn's disease with 
sclerosing cholangitis and status post cholecystectomy, from 
March 1, 2001, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


